Title: To Benjamin Franklin from Jean-Charles-Pierre Lenoir, 4 August 1784
From: Lenoir, Jean-Charles-Pierre
To: Franklin, Benjamin



Ce 4. août 1784

J’ai L’honneur de vous envoyer, Monsieur, la permission, que vous desirez, pour que Le paquet de livres et gravures arrivé d’angleterre à votre adresse, Soit delivrarrivé à la douane à la personne Chargarrivée de le retirer, Sans passer à la chambre Syndicale.
J’ai L’honneur d’être avec un respectueux attachement, Monsieur, votre très humble et très obeissant serviteur.

Lenoir
M franklin.

 
Notation: Le Noir 4 août 1784
